ORDER SETTING DATE FOR EXECUTION
On May 15, 1980, this Court entered an opinion affirming the conviction of Larry Leon Chaney for the offense of Murder in the First Degree for which the death penalty was assessed.
On September 12, 1980, this Court entered an order denying appellant’s petition for rehearing and stayed the execution of the death warrant for six months pending an appeal by appellant to the United States Supreme Court.
*873On December 11,1980, appellant filed his petition for Writ of Certiorari with the United States Supreme Court, Case Number 80-947; and on March 22, 1981, the United States Supreme Court issued an Order denying appellant’s petition for Writ of Certiorari.
On March 26, 1981, the Attorney General filed an application with this Court requesting that this Court’s previous order staying the execution be vacated; and that a new date for execution be set in accordance with 22 O.S.1971, § 1001.
NOW THEREFORE, after considering the application filed herein and being fully advised in the premises, this Court finds that it is necessary that a new date for execution be set in the above styled and numbered appeal.
IT IS THEREFORE THE ORDER OF THIS COURT, that the order entered by this Court on September 12, 1980, staying the execution of the death warrant in this appeal shall be vacated; and it is further ordered that the date for the execution of appellant, LARRY LEON CHANEY; shall be June 29, 1981, in accordance with the provisions of 22 O.S.1977 Supp., § 1014.
WITNESS OUR SIGNATURES AND THE SEAL OF THIS COURT, this 1st day of April, 1981.
Tom Brett, P. J.
HEZ J. BUSSEY, J.
TOM R. CORNISH, J.